Citation Nr: 1448476	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-28 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for a cervical spine disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1978 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2010 and April 2011 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2013, the Board reopened the claim of entitlement to service connection for a cervical spine disorder and remanded the merits for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file reveals additional VA treatment records from January 2010 to November 2012.  These records were considered by the RO.  The remaining documents in Virtual VA are either irrelevant to the issue on appeal or duplicative of the evidence already associated with the paper claims file.

The issue of whether there was clear and unmistakable error in the February 1992 rating decision has been raised by the Veteran's representative.  See Veteran's June 2013 informal hearing presentation.  The Board referred this issue to the Agency of Original Jurisdiction (AOJ) in the November 2013 remand; however, it has not yet been adjudicated by AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran was afforded a VA examination in January 2010 at which time the examiner provided a negative nexus opinion.  The examiner based her opinion, in part, on the fact that the Veteran did not have any treatment for her neck between 1987 and 2003; however, she did not review the Veteran's private treatment records or note the service treatment records documenting symptomatology in May 1991 and October 1991.

The Board remanded the case in November 2013 to obtain a clarifying medical opinion.  In December 2013, another VA examiner stated that it was less likely than not that the Veteran's cervical spine disorder was "secondary" to any events or conditions of military service.  However, she did not address the May 1991 and October 1991 in-service records or the February 1994 private medical record as directed in the prior remand.  Therefore, the Board finds that another medical opinion is needed in this case.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the Veteran's claims file to a VA examiner other than the December 2013 examiner, if possible, for a medical opinion as to the nature and etiology of any current cervical spine disorder.  An additional examination of the Veteran should be performed only if deemed necessary by the individual providing the opinion.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The Veteran has contended that she has experienced neck problems, including pain, stiffness, and numbness in her upper extremities, since her military service.

The Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

It should also be noted that the Veteran's service treatment records show complaints, injuries, and treatment pertaining to her neck.  See, e.g., service treatment records from June 1983 and March 1987 (motor vehicle accidents); October 1990 (complaints of neck pain and left arm radiation); and May 15, 1990 (complaints of neck pain, stiffness, and numbness).   

The Veteran also has a post-service history of complaints, injuries, and treatment for her neck.  See, e.g., private treatment records from November 2002 (indicating degenerative disc disease and complaints of pain mainly in the left shoulder and arm); February 2003 (discectomy and fusion with a patient provided history that included weightlifting since the previous fall with pain and weakness); February 2012 (complaints of neck pain radiating into arms); and, April 2012 (complaints of neck pain, arm numbness, tingling, and burning).  

The Veteran had a post-service incident involving an injury to her neck in August 1994.  See post-service VA treatment records (falling accident involving her neck).  

The examiner should identify all current cervical spine disorders.  For each disorder identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, to include as a result of her injuries and symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The electronic claims file must be made available to the examiner for review, or if unavailable, copies of all pertinent records.

2. After completing the above action and any other development as may be indicated as a consequence of the actions taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



